Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This office action is in response to application 17/303,405 filed 5/28/21. Claims 1-6 are pending with claim 1 in independent form.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 4 and 6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Forster US 2014/0263655 A1.
Forster teaches:
With respect to claim 1, A system for manufacturing an RFID device, comprising: an application station configured to associate a plurality of RFID components to a substantially planar substrate (paragraph 

With respect to claim 3, The system of claim 1, wherein the application station is configured to associate said plurality of RFID components to said substrate with at least one of the RFID components extending across said at least one fold line (fig. 1c, 1d, 2b and 2c).  

With respect to claim 4, The system of claim 1, wherein the folding station is configured to fold the substrate into a non-planar RFID device having a plurality of generally parallel substrate layers, with at least two of the RFID components being associated to different substrate layers (fig. 1d and 2c).  

With respect to claim 6, The system of claim 1, wherein the folding station is configured to fold the substrate into a non-planar RFID device including a first substrate surface oriented at an angle with respect to a second substrate surface, with at least one of the RFID components associated to the first substrate surface and at least one of the RFID components associated to the second substrate surface (fig. 1c, 1d, 2b and 2c).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forster US 2014/0263655 A1 in view of Alo US 2013/0099004 A1.
The teachings of Forster have been discussed above.
Forster fails to specifically teach:
With respect to claim 2, The system of claim 1, wherein the application station is configured to associate said plurality of RFID components to said substrate without any of the RFID components extending across said at least one fold line.  

However, Alo teaches:
With respect to claim 2, The system of claim 1, wherein the application station is configured to associate said plurality of RFID components to said substrate without any of the RFID components extending across said at least one fold line (fig. 6a-6c; paragraphs 0021-0024, 0029).  

. 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forster US 2014/0263655 A1 in view of Barczyk et al. US 2007/0145150 A1.
The teachings of Forster have been discussed above.
Forster fails to specifically teach:
With respect to claim 5, The system of claim 1, wherein the folding station is configured to fold the substrate at a plurality of fold lines.  

However, Barczyk teaches:
With respect to claim 5, The system of claim 1, wherein the folding station is configured to fold the substrate at a plurality of fold lines (folding lines 17 and 18).  

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention of Forster to include multiple fold lines on the tag, as taught by Barczyk, as an obvious matter of design choice thereby allowing the tag to be folded into different configuration to be used in different applications which increases the usability of the tag. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTY A HAUPT whose telephone number is (571)272-8545 and email address is kristy.haupt@uspto.gov.  The examiner can normally be reached on Mon-Sun 5:30 AM- 10PM; Flex during day.
If all attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 5712722398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KRISTY A HAUPT/
Primary Examiner, Art Unit 2876


KAH